                                                            Case 2:19-cv-00306-RFB-VCF Document 25 Filed 06/23/20 Page 1 of 2


                                                            MATTHEW Q. CALLISTER, ESQ.
                                                        1   Nevada Bar No.: 1396
                                                            MITCHELL S. BISSON, ESQ.
                                                        2   Nevada Bar No.: 11920
                                                            CALLISTER LAW GROUP
                                                        3   330 E. Charleston Boulevard, Suite 100
                                                            Las Vegas, NV 89104
                                                        4   Tel.: (702) 385-3343
                                                            Fax: (702) 385-2899
                                                        5   matt@callcallister.com
                                                            mbisson@callcallister.com
                                                        6   Attorneys for Plaintiffs
                                                        7                                   UNITED STATES DISTRICT COURT
                                                        8
                                                                                                DISTRICT OF NEVADA
                                                        9
                                                             RUDY RIVERA,
                                                       10                                                      CASE NO.: 2:19-CV-00306-RFB-VCF
                                                                               Plaintiff,
                                                       11                                                       STIPULATION AND ORDER TO
                                                                                                                EXTEND BRIEFING SCHEDULE
                                                             vs.
                                                       12
                                                                                                                          (Second Request)
                                                       13    UNITED STATES OF AMERICA,
CALLISTER LAW GROUP

                 T: (702) 385-3343 F: (702) 385-2899




                                                                               Defendant.
                  330 E. Charleston Blvd., Suite 100




                                                       14
                       Las Vegas, Nevada 89104




                                                       15           Pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure and Rule 6-1 of this

                                                       16   Court’s Local Rules, the parties, through undersigned counsel, stipulate to extend the deadlines for

                                                       17   Plaintiff’s Opposition to Defendant’s Motion to Dismiss or, in the alternative, for Summary

                                                       18   Judgment (ECF No. 19), Defendant’s Opposition to Plaintiff’s Motion for Summary Judgment

                                                       19   (ECF No. 21) and the replies by both parties to each opposition. This is the first request to extend

                                                       20   such deadlines.

                                                       21           The deadline for Plaintiff’s Opposition to Defendant’s Motion to Dismiss or, in the

                                                       22   alternative, for Summary Judgment (ECF No. 19) shall be extended from June 26, 2020 to July 3,

                                                       23   2020.

                                                       24           The deadline for Defendant’s Reply to Plaintiff’s Opposition to Defendant’s Motion to

                                                       25   Dismiss or, in the alternative, for Summary Judgment (ECF No. 19) shall be extended to July 17,

                                                       26   2020.

                                                       27           The deadline for Defendant’s Opposition to Plaintiff’s Motion for Summary Judgment

                                                       28   (ECF No. 21) shall be extended from June 26, 2020 to July 3, 2020.



                                                                                                        Page 1 of 2
                                                            Case 2:19-cv-00306-RFB-VCF Document 25 Filed 06/23/20 Page 2 of 2



                                                        1          The deadline for Plaintiff’s Reply to Defendant’s Opposition to Plaintiff’s Motion for
                                                        2   Summary Judgment (ECF No. 21) shall be extended to July 17, 2020.
                                                        3          Due to the corona-virus pandemic, emergency briefings in other matters and the recent
                                                        4   reopening of Plaintiff’s counsel’s physical office, additional time is being requested to respond to
                                                        5   the above-mentioned motions. Undersigned counsel for Plaintiff has several other briefs to prepare
                                                        6   and file in the next several weeks. Undersigned counsel requires the additional time requested
                                                        7   herein to adequately prepare the oppositions and reply briefs in the present matter.
                                                        8          This stipulated request is submitted for the reasons explained above, in good faith, and not
                                                        9   for purposes of undue delay.
                                                       10          Respectfully submitted this 23rd day of June 2020.
                                                       11   CALLISTER LAW GROUP                                  NICHOLAS A. TRUTANICH
                                                       12                                                        United States Attorney

                                                       13   /s/ Mitchell S. Bisson                               /s/ Patrick A. Rose
CALLISTER LAW GROUP




                                                            ________________________                             ________________________
                 T: (702) 385-3343 F: (702) 385-2899
                  330 E. Charleston Blvd., Suite 100




                                                       14   MITCHELL S. BISSON, ESQ.                             PATRICK A. ROSE
                       Las Vegas, Nevada 89104




                                                       15   330. E. Charleston Blvd., St. 100                    Assistant United States Attorney
                                                            Las Vegas, Nevada 89104                              Attorneys for Defendant
                                                       16   702-385-3343
                                                            Attorneys for Plaintiff
                                                       17
                                                       18
                                                                                                                 IT IS SO ORDERED:
                                                       19
                                                                                                                 __________________________________
                                                       20                                                ________________________________
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                                                              DATED:
                                                                                                         RICHARD     __________________________
                                                                                                                  F. BOULWARE,     II
                                                       21                                                UNITED STATES DISTRICT JUDGE
                                                       22                                                 DATED this 23rd day of June, 2020.
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28



                                                                                                        Page 2 of 2
